by petitioner, a suspended attorney, whose period of suspension has expired for reinstatement to the roll of attorneys. The matter was referred to the Grievance Committee for the Second and Eleventh Judicial Districts for investigation and report on certain matters pending before it concerning the petitioner. The application was held in abeyance pending the Grievance Committee’s report. The Committee’s report has been received and the complaints against petitioner have been disposed of.
The matter is now referred to the Committee on Character and Fitness for its investigation and report on (1) whether the petitioner has complied with this court’s order of suspension and (2) whether he presently possesses the character and fitness requisite to an attorney and counselor-at-law.
The petition will be held in abeyance pending the report of the Committee on Character and Fitness. Mollen, P. J., Mangano, Thompson, Brown and Weinstein, JJ., concur.